                 Case 2:20-cv-00911-TC Document 3 Filed 12/29/20 PageID.8 Page 1 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
                                                                                                          FILED
                                         UNITED STATES DISTRICT                                COURT 2020CLERK
                                                                                                           DEC 29

                                                                        for the                    U.S. DISTRICT COURT
                                                     -----
                                                                       District of     Utah
                                                                Civil
                                                              - - - - - Division
                                                                                     Case: 2:20-cv-00911
                                                                           )         Assigned To : Campbell, Tena
                                                                           )         Assign. Date: 12/28/2020
     Lonnie J. Washburn                                                    )         Description: Washburn v. Utah
                                                                                     Community Action et al
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.       )
!f the names of all the plaintiffs cannotfit in the space above,                  J ury Trial: (check one)   gJ Y es   O No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                   -v-                                     )
                                                                           )
     Utah Community Action,
                                                                           )
     Utah Head Start                                                       )
                                                                           )
                            Defendant(s)
(Write the fidl name of each defendant who is being sued. !f the
                                                                           )
names of all the defendants cannotfit in the space above, please           )
write "see attached" in the space and attach an additional page            )
with thefull list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name                                    Lonnie J. Washburn
                                  Street Address                          391 O South Main Street 1209
                                  City and County                        Salt Lake City, Salt Lake County
                                  State and Zip Code                      Utah 84107
                                  Telephone Number                       801-548-6884
                                  E-mail Address                          collinlongshanks@gmail.com


            B.        The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, ora corporation. Foran individual defendant,
                       include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                              Page I of 5
                Case 2:20-cv-00911-TC Document 3 Filed 12/29/20 PageID.9 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                      Defendant No. 1
                                 Name                         Utah Community Action Head Start
                                 Job or Title (if known)
                                 Street Address               1307 South 900 West
                                 City and County              Salt Lake City, Salt Lake County
                                 State and Zip Code           Utah 84'104
                                 Telephone Number             801-359-2444
                                 E-mai! Address (if known)


                      Defendant No. 2
                                 Name                           Utah community Action
                                 Job or Title (if known)       1307 South 900 West
                                 Street Address
                                 City and County              Salt Lake City, Salt Lake County

                                 State and Zip Code            Utah 84104
                                 Telephone Number               801-972-2337
                                 E-mai! Address (if known)


                      Defendant No. 3
                                 Name
                                 Job or Title (if known)
                                  Street Address
                                 City and County
                                  State and Zip Code
                                 Telephone Number
                                  E-mai! Address (if known)


                       Defendant No. 4
                                  Name
                                  Job or Title (if known)
                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number
                                  E-mai! Address (if known)



                                                                                                 Page 2 of 5
                Case 2:20-cv-00911-TC Document 3 Filed 12/29/20 PageID.10 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


11.       Basis for Jurisdiction

           Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
           heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
           parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
           is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen ofone State sues a citizen of
           another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
           diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the basis for federal court jurisdiction? (check all that apply)
                   @    Federal question                            O Diversity of citizenship


           Fill out the paragraphs in this section that apply to this case.

           A.          If the Basis for Jurisdiction 1s a Federal Question

                       List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                       are at issue in this case.
                        Title 11 Americans with Disabilities Act Sec 202, 20 U.S.C. § 1400 et seq., 29 U.S.C. § 701 et seq., Equal Protection clause




           B.          If the Basis for Jurisdiction 1s Diversity of Citizenship

                       1.        The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)                                                        , is a citizen of the
                                            State of (name)


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)                                                        , is incorporated
                                                                    ----------------~
                                             under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                  (lfmore than one plaintiff is named in the complaint, attach an additional page providing the
                                  same information for each additional plaintiff.)

                       2.         The Defendant(s)

                                  a.         If the defendant is an individual
                                             The defendant, (name)                                                       , is a citizen of
                                                                       ----------------
                                             the State of (name)                                                       0 r is a citizen of
                                             (foreign nation)


                                                                                                                                      Page 3 of 5
                Case 2:20-cv-00911-TC Document 3 Filed 12/29/20 PageID.11 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                 b.         If the defendant is a corporation
                                            The defendant, (name)                                                , is incorporated under
                                                                      ---------------
                                            the laws of the State of (name)                                                  ' and has its
                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (foreign nation}
                                            and has its principal place of business in (name)


                                 (Jf more than one defendant is named in the complaint, attach an additional page providing the
                                 same informationfor each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




111.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
        On 12/01/2020 representatives from Utah Community Action and Utah Head Start "Medically Excluded", or suspended, my minor son from
        school based on speculation that he had a seizure. The school was informed on 12/11/2020 that my son's pediatrician said there was 'no
        medicai basis to exclude him from school", yet both Defendants continued to pursue the medicai exclusion policy. The policy and subsequent
        actions resulted in Civil Rights violations, psychological and emotional harm, and addition expenses to my son and family.




 IV.       Relief

            State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
            arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
            the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
            punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
            punitive money damages.

              Actual Compensatory Damages: $250,000 Aniety, Emotional Distress, Doctor Bills, Future Therapy
              Punitive Damage: $2,500,000. 42 U.S.C. § 1981a
              Legal Fees: Unspecified Damages. 42 U.S.C. § 12205




                                                                                                                                    Page 4 of 5
                Case 2:20-cv-00911-TC Document 3 Filed 12/29/20 PageID.12 Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.         Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
           and beliefthat this complaint: (1) is not being presented foran improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on fite with the Clerk's Office may result
                      in the dismissal of my case.

                      Date of signing:             December28, 2020     ,.     ;>
                      Signature of Plaintilf              CJ~~
                      Printed Name of Plaintiff           Lonnie J. Washburn

           B.         For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      BarNumber
                      Name of Law Firm
                       Street Address
                       State and Zip Code
                       Telephone Number
                       E-mai! Address




                                                                                                                        Page 5 of 5
